UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
-against- ORDER
SANDY GOMEZ, 15 Cr. 348 (PGG-2)

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

Defendant Sandy Gomez was found guilty at trial of conspiring to distribute and
possess with intent to distribute cocaine, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A).
(Judgment (Dkt. No. 174) at 1) This Court entered judgment on June 19, 2017. (Id.) Gomez:
filed a notice of appeal on June 22, 2017. (Dkt. No. 175) The Second Circuit affirmed this
Court’s judgment on October 22, 2018. United States v. Gomez, 751 F. App’x 63 (2d Cir.
2018).

In a November 10, 2019 letter, Gomez requests an extension of time “in to
January [2020]” to file a petition under 28 U.S.C. § 2255. Gomez acknowledges that any
petition under 28 U.S.C, § 2255 would be untimely, but asserts that his former lawyer did not
advise him of either his right to petition the U.S. Supreme Court for a writ of certiorari, or of the
remedies available to him under Section 2255, This Court cannot make a finding concerning
timeliness and procedural default on the basis of Gomez’s November 10, 2019 letter. However,
if Gomez believes that he has a meritorious claim under Section 2255, he should file his petition
as soon as possible.

The Clerk of Court is directed to mail a copy of this Order by certified mail to Mr.

Gomez at the following address:

 
SANDY GOMEZ

INMATE NO 72557-054

FCI FORT DIX-EAST

FEDERAL CORRECTIONAL INSTITUTION
P.O, BOX 2000

JOINT BASE MDL, NJ 08640

Dated: New York, New York

December 23, 2019
SO ORDERED,

feud 4 Aenolgpsrg

Paul G, Gardephe
United States District Tadee

 
